SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

228
CAF 14-00248
PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


IN THE MATTER OF JAMIE BAYLEY,
PETITIONER-RESPONDENT,

                      V                                          ORDER

PHILLIP BAYLEY, RESPONDENT-APPELLANT.


EVELYNE O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

CHRISTOPHER J. BRECHTEL, ATTORNEY FOR THE CHILDREN, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Deanne M.
Tripi, J.), entered January 24, 2014 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, granted
the petition to modify a visitation order.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 18, 2016                      Frances E. Cafarell
                                                Clerk of the Court